Citation Nr: 0010495	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-15 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to an effective date prior to 
October 5, 1990, for assignment of a 100 percent evaluation 
for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to July 
1971.  

This matter arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefit sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


FINDINGS OF FACT

1.  An unappealed December 1990 rating decision by the RO 
assigned a 100 percent disability rating for paranoid 
schizophrenia, effective from October 5, 1990.  

2.  An unappealed May 1992 rating decision by the RO 
continued the assigned 100 percent disability rating for 
paranoid schizophrenia, effective from October 5, 1990.  

3.  Evidence received since the May 1992 rating decision is 
not by itself, or in conjunction with evidence previously 
submitted, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  The May 1992 rating decision, which continued the 
assigned 100 percent evaluation for paranoid schizophrenia, 
effective from October 5, 1990, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 
(1999).  

2.  The evidence received since the May 1992 rating decision 
is not new and material, and the veteran's claim for 
entitlement to an effective date prior to October 5, 1990, 
for the assigned 100 percent evaluation for paranoid 
schizophrenia, has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the RO denied the veteran's claim for entitlement 
to an effective date prior to October 5, 1990, for assignment 
of a 100 percent evaluation for his paranoid schizophrenia on 
the merits in a February 1998 rating decision.  The veteran 
filed his timely Notice of Disagreement in April 1998.  Even 
though the RO initially decided the veteran's claim on the 
merits, the Board must consider whether new and material 
evidence has been submitted to reopen the claim, since there 
are prior final decisions, before addressing the veteran's 
claim on the merits.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir 1996).  There is no prejudice to the veteran in 
first determining whether new and material evidence has been 
submitted, even though the RO initially decided the issue on 
the merits, because the "quality of evidence he would need 
to well ground his claim or to reopen it would seem to be . . 
. nearly the same. . ."  Edenfield v. Brown, 8 Vet. App. 384 
(1995).  It is therefore not necessary to remand the case to 
the RO for further consideration of this issue.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran was informed of his appellate rights after both 
the December 1990 and the May 1992 rating decisions, but did 
not appeal those decisions which hence became final.  Claims 
which have previously been denied by final decisions may only 
be reopened if new and material evidence has been submitted.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  In this case, the December 1990 rating decision 
assigned a 100 percent evaluation for the veteran's service-
connected paranoid schizophrenia, and assigned an effective 
date of October 5, 1990, the date the veteran retired on 
disability from the U.S. Postal Service.  The May 1992 rating 
decision continued the assigned 100 percent evaluation which 
was effective from October 5, 1990.  As the veteran did not 
appeal those decisions which established the assigned 
effective date for his 100 percent evaluation as October 5, 
1990, he must submit new and material evidence in order to 
warrant assignment of an effective date for his 100 percent 
evaluation prior to October 5, 1990.  

A three-part analysis applies when a claim to reopen is 
presented.  See Elkins v.West, 12 Vet. App. 209 (1999).  The 
first step is to determine whether the claimant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen a prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is not 
well grounded, the adjudication process must halt, despite 
reopening, because a claim that is not well grounded cannot 
be allowed.  See Winters v. West, 12 Vet. App. 203 (1999).    
If the claim is well grounded, then the VA must ensure that 
the duty to assist has been fulfilled before proceeding to 
the third step, an adjudication on the merits of the claim.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers, and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which, by itself or in conjunction with evidence previously 
submitted, is so significant that it must be considered in 
order to fairly decide the merits of that claim.  See 
38 C.F.R. § 3.156(a).  

The evidence considered by the RO in reaching its December 
1990 and May 1992 decisions to award and continue the 100 
percent evaluation for paranoid schizophrenia, and to assign 
and continue the effective date of October 5, 1990, consisted 
of clinical treatment records, personal hearing transcripts, 
statements by the veteran's treating physicians, reports of 
VA rating examinations, and statements by the veteran's 
relatives and supervisors.  In substance, clinical treatment 
records dating from May 1984 through April 1992 show that the 
veteran was admitted for inpatient treatment on multiple 
occasions for his paranoid schizophrenia.  A medical 
statement dated in January 1990 received from one of the 
veteran's treating physicians indicates that it was believed 
that the veteran was totally disabled due to his psychiatric 
disability and that the veteran was totally disabled "in 
regards to the open labor market."  A VA rating examination 
report and medical status statement dated in February and 
April 1992 indicated that the veteran continued to suffer 
from all psychotic symptoms associated with paranoid 
schizophrenia, and that he was not felt to be able to 
function in any sort of workplace or work environment.  

Numerous statements from his family members, co-workers, and 
supervisors, dating from approximately April 1985 through 
November 1989, all show that the veteran had severe problems 
in interpersonal relationships, that he faced numerous 
problems performing his duties in a satisfactory manner, and 
that he missed substantial amounts of time from work, all due 
to his service-connected paranoid schizophrenia.  During this 
period, the veteran's supervisors also indicated that the 
veteran's employment status was in jeopardy due to his 
inability to work well with others.  The veteran's postal 
service personnel records show that he had numerous periods 
of suspension for misconduct, leave with and without pay and 
authorization, and absences due to hospitalization.  
Moreover, in November 1985 and in November 1989, the veteran 
appeared before Hearing Officers at the RO, and testified 
that his psychiatric symptoms were quite severe, and that he 
was essentially incapable of obtaining or effectively 
retaining employment.  

By a December 1990 rating decision, based on the above 
evidence, the RO granted a 100 percent evaluation, effective 
from October 5, 1990, for the veteran's paranoid 
schizophrenia.  It was acknowledged that the veteran had been 
admitted for inpatient psychiatric treatment on multiple 
occasions, and that he had experienced major problems at 
work.  However, despite the severity of his service-connected 
disability, and statements by his treating physicians that he 
was effectively unemployable, the veteran remained employed 
by the U.S. Postal Service until October 5, 1990, the date 
upon which he was retired due to disability.  His 100 percent 
evaluation was not made effective until he was actually no 
longer employed.  

In February 1998, the veteran submitted a claim for 
entitlement to an effective date prior to October 5, 1990, 
for his assigned 100 percent evaluation for paranoid 
schizophrenia.  He maintained, in substance, that he was 
completely disabled due to paranoid schizophrenia as early as 
August 1985, and that his 100 percent evaluation should have 
been made retroactive from that date.  His claim was denied 
by a February 1998 rating decision, and this appeal followed.  
The only evidence submitted in support of his claim for an 
effective date prior to October 5, 1990, for his assigned 100 
percent evaluation consists of personal statements contained 
in his claim, notice of disagreement, substantive appeal, and 
a transcript of personal hearing testimony given before a 
Hearing Officer at the RO in January 1999.  

In January 1999, the veteran testified that when he filed his 
claim for an increased evaluation in 1985, he was 
experiencing difficulty with his job performance, and that he 
had been hospitalized for psychiatric care on a number of 
occasions at that time.  The veteran stated that he missed 
approximately four months from work, and his representative 
pointed out that the record showed that the veteran had 
missed some 479-work hours in 1985.  The veteran then made 
reference to supervisor statements given in 1985, to the 
effect that he had multiple absences from work, and that his 
job was in jeopardy.  According to the veteran, his treating 
physicians gave him a poor prognosis for recovery, and that 
he was given a wide range of medication to take during the 
period from 1985 until he "retired" in 1990.  The veteran 
indicated that he felt isolated at work, and that such 
treatment did not serve to alleviate his symptoms.  He stated 
that he continued to try to work, but that his treating 
physician had advised him that he should not be working at 
all.  Since his retirement, the veteran testified that he 
continued to be 100 percent disabled, and that he had been 
treated on an outpatient monthly basis.  He indicated that 
his case file had been "red-flagged" because he had become 
violent towards the clinic staff.  

The Board has evaluated the evidence submitted by the 
veteran, and finds that no "new" and "material" evidence 
has been submitted.  The Board acknowledges that the veteran 
has severe paranoid schizophrenia, and that he was retired 
from the Postal Service on disability in October 1990.  In 
addition, the Board recognizes that the veteran's treating 
physicians had offered that as early as January 1990 the 
veteran was unemployable and 100 percent disabled due to his 
paranoid schizophrenia.  However, this evidence was already 
of record at the time of the December 1990 and May 1992 
rating decisions, when the effective date of October 5, 1990, 
was determined to be the proper effective date for assignment 
of a total 100 percent evaluation.  

The only additional evidence submitted by the veteran in 
support of his current claim consists of his hearing 
testimony of January 1999, which is essentially cumulative of 
evidence previously considered by the RO in rendering its 
earlier final decisions.  The veteran testified that his job 
was in jeopardy due to his paranoid schizophrenia as far back 
as 1985, and presented statements by his supervisor to that 
effect.  However, as noted, this evidence was previously 
considered by the RO.  Despite the difficulties the veteran 
experienced as a result of his paranoid schizophrenia, he 
continued to be employed up until October 5, 1990.  He has 
not presented any evidence to dispute this fact.  The Board 
must conclude, therefore, that while the evidence, consisting 
of personal statements and a January 1999 hearing transcript, 
may be "new" in the sense that it was not previously of 
record when the decision to assign a 100 percent evaluation 
effective from October 5, 1990, was made, it is nonetheless 
essentially duplicative and cumulative of evidence previously 
considered by the RO.  Accordingly, it cannot be considered 
"new and material."  

After a review of the evidence submitted since the December 
1990 and May 1992 final decisions, the Board finds that the 
veteran has failed to submit new and material evidence 
sufficient to allow reopening of his claim.  In short, the 
evidence submitted by the veteran and the contentions and 
assertions of fact contained therein, have previously 
considered in the rendering of the previous final decisions.  

Further, the newly submitted evidence, when considered either 
alone or in conjunction with all of the evidence of record, 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  "New" 
evidence pertaining to the issue on appeal merely shows that 
the veteran suffered from his paranoid schizophrenia before 
October 1990, and continues to be treated for that 
disability.  However, it does not establish a basis for 
reopening the claim for an earlier effective date.  Thus, as 
the newly submitted evidence is not "new and material" as 
contemplated by law, it does not provide a basis upon which 
to reopen the veteran's claim for entitlement to an effective 
date prior to October 5, 1990 for assignment of a 100 percent 
evaluation for paranoid schizophrenia.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  


ORDER

New and material evidence not having been submitted, the 
veteran's claim for an effective date prior to October 5, 
1990, for assignment of a 100 percent evaluation for paranoid 
schizophrenia has not been reopened, and the appeal is 
denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


